NANOSCALE PORE STRUCTURE CATHODE FOR HIGH POWER APPLICATIONS AND MATERIAL SYNTHESIS METHODS
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 21-24, 26-34 and 38-43 are pending, wherein claims 24 and 38-43 were previously withdrawn, and claims 21 and 26 are amended. Claims 21-23 and 26-34 are being examined on the merits in this Office action.

Specification
The amended paragraph [0009] filed on October 27, 2022 is accepted.

Claim Rejections - 35 USC § 112
Claims 21-23 and 26-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While the specification discloses using NH4CoPO4 or CoC2O4 as specific cobalt co-dopant sources, it does not discloses using generally a divalent cobalt co-dopant source as previously amended in claim 21. Although one of ordinary skill in the art knows the valence of Co in these co-dopant sources is 2, the previous claim amendment regarding “divalent cobalt …” has broadened the scope as originally disclosed. The scope of “divalent cobalt co-dopant source” as previously amended in claim 21 is much broader than that of NH4CoPO4 or CoC2O4 as originally disclosed.

Claim Rejections - 35 USC § 103
Claims 21-23 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wixom et al. (US 20120199784 A1, hereafter Wixom) in view of Li et al. (US 20110008678 A1, hereafter Li).
Regarding claims 21 and 23, Wixom teaches a method to form a lithium iron phosphate electrochemically active material for use in an electrode in an electrochemical energy storage device (See, e.g., [0020] and Abstract), comprising:
(a) mixing V2O5 ([0021]; reading on “a vanadium dopant source”, a lithium carbonate ([0021]; reading on “a lithium source”), polyvinyl alcohol ([0020]; reading on “a carbon source”; See also descriptions related to “carbon” in [0012], [0021]), an iron phosphate source comprising at least an iron cation and a phosphate anion (e.g., FePO4∙2H2O, see “a second material” in [0022]) and having an iron content of 31.9 wt% ([0022]; anticipating at least 28 wt% as claimed), and a molar ratio of the phosphate anion to the iron cation being 1.000 (anticipating the claimed ratio of 1.000:1-1.040:1), in a solvent to form a slurry (“acetone slurry”, [0022]);
(b) milling the slurry ([0020], lines 4-5; [0022], Lines 7-8);
(c) drying the milled slurry to form a lithium iron phosphate precursor powder ([0022], lines 9-10); and
(d) firing the dried milled slurry to form a lithium iron phosphate precursor powder ([0022]-[0023]), wherein the lithium iron phosphate electrochemically active material comprises a vanadium dopant substituting the Fe in the phosphate (See the formula LixM1-yAyPO4, where M may be Fe and A may be V, See [0013]-[0014]). The vanadium dopant clearly comes from the vanadium dopant source.
In the aforementioned formula LixM1-yAyPO4, when M and A (as additives, [0014]) exist, 0 < y < 1 ([0014]) and 0 < 1-y < 1. As such, the molar ratio of the phosphate anion to iron is 1:y, which is greater than 1, overlapping the claimed 1.000:1-1.050:1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). Similarly, the molar ratio of a total non-lithium metal (i.e., M and A) to phosphate anion is 1: (1-y+y) = 1, anticipating the claimed range of 1.000:1-1.040:1.
Wixom does not appear to disclose a trivalent vanadium dopant source. However, in a similar preparation method of lithium iron phosphate, Li discloses that an electrode material resulted from a trivalent dopant metal cation such as V3+ ([0020]) has an improved discharge capacity and capacity retention (See, at least, [0020], [0062], and Example 17). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Li into Wixom such that a trivalent vanadium dopant source, such as V2O3 ([0096]), is employed during the formation of the lithium iron phosphate in order to achieve an improved discharge capacity and capacity retention. In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See MPEP § 2144.07. In this case, a trivalent vanadium is an art-recognized dopant source for the formation of a lithium iron phosphate.
Regarding claim 22, Wixom as modified teaches the method of claim 21, and the limitation “wherein the lithium iron phosphate electrochemically active material has a surface area greater than about 25 m2/g, a tap density within a range of 1.0-1.4 g/ml, a first charge capacity greater than 150 mAh/g, and a 10C discharge capacity greater than 140 mAh/g” represents properties or characteristics of the resultant lithium iron phosphate electrochemically active material obtained by the method of formation as recited in claim 21. Since Wixom as modified teaches the same method as claimed in claim 21, it is expected that a substantially identical lithium iron phosphate electrochemically active material is produced. Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977). Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, since Wixom teaches a substantially identical product to the lithium iron phosphate electrochemically active material as claimed, the instant claimed properties are necessarily present.
Regarding claims 27 and 28, Wixom as modified teaches the method of claim 21, but does not disclose a nitrogen-containing reactant is involved in the formation of the lithium iron phosphate electrochemically active material. As such, one would not expect that an emission of ammonia occurs. That is, an emission of ammonia is zero. The limitation “an emission of ammonia is dependent on a composition of the vanadium dopant, a co-dopant, or a combination thereof” has little patentable weight, since it is general knowledge in the art that whether there is an emission of ammonia depends on whether the vanadium dopant or the co-dopant is nitrogen-containing.
Regarding claim 29, Wixom as modified teaches the method of claim 21, and teaches the iron phosphate source is FePO4∙2H2O, which has a hexagonal crystal structure according to the instant specification.
Regarding claims 30-32 and 34, Wixom as modified teaches the method of claim 21, and the limitations “wherein the lithium iron phosphate precursor powder comprises a different thermal gravimetric loss profile with observable peaks within three temperature ranges, 75 to 125 [Symbol font/0xB0]C, 75 to 250 [Symbol font/0xB0]C and 275-425 [Symbol font/0xB0]C” recited in claim 30, “wherein the 275-425 [Symbol font/0xB0]C temperature range contains a bi-modal peak in which the peak recorded at a lower temperature within the range comprises a peak height that is higher than the peak height associated with a peak recorded at a higher temperature within that same range, and wherein there is not substantial peak above 500 [Symbol font/0xB0]C” recited in claim 31, “wherein a total thermal mass loss from the lithium iron phosphate precursor powder is less than 40% when heated from approximately 25 [Symbol font/0xB0]C to 600 [Symbol font/0xB0]C” recited in claim 32, and “… the lithium iron phosphate electrochemically active material with low temperature performance, defined as a direct current resistance of less than 9 ohm (defined as a low temperature performance of the electrochemically active material, as claimed) when measured for a 20 mAh double layer pouch cell at -20 [Symbol font/0xB0]C” recited in claim 34, represent properties or characteristics of the lithium iron phosphate precursor powder obtained by the method of formation as recited in claim 21. Since Wixom as modified teaches the same method as claimed in claim 21, it is expected that a substantially identical lithium iron phosphate precursor powder is produced. Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977). Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, since Wixom as modified teaches a substantially identical product to the lithium iron phosphate precursor powder as claimed, the properties or characteristics as claimed in claims 30-32 and 34 are necessarily present.
Regarding claim 33, Wixom as modified teaches the method of claim 21, and wherein the vanadium dopant is present in a molar ratio of y in the lithium iron phosphate electrochemically active material represented by the formula LixM1-yAyPO4 ([0014], when A=V). y is less than 1, overlapping the instantly claimed “2 Mol.% to 4 Mol.%”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). Wixom as modified teaches a co-dopant is present at 0 Mol.%.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wixom in view of Li, as applied to claim 21 above, and further in view of Beck et al. (US 20110052988 A1, hereafter Beck).
Regarding claim 26, Wixom as modified teaches the method of claim 21, but is silent on the optional cobalt co-dopant source being ammonium cobalt phosphate (NH4CoPO4). However, in the same field of endeavor, Beck discloses that ammonium cobalt phosphate is employed as a cobalt co-dopant source in a preparation of lithium iron phosphate ([0154]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have further modified Wixom to use ammonium cobalt phosphate as a cobalt dopant, as taught by Beck, in the claimed method of lithium iron phosphate formation. A cobalt doped lithium iron phosphate would be produced and this result is predicable. Combining prior art elements according to known methods to yield predictable results is prima facie obvious (MPEP § 2143).

Response to Arguments
Applicant's arguments filed on October 27, 2022 have been fully considered, but they are not persuasive.
In response to Applicant’s arguments with respect to 112(a) written description, it is noted that the previous amended limitation has broadened the scope of the original disclosure. See the 112(a) rejection above.
In response to Applicant’s arguments against the Li reference individually, it is iterated again that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the combination of Wixom and Li, rather than Li or Wixom alone, teaches the claimed process steps. The steps as argued by Applicant have been taught primarily by Wixom; Applicant cannot attack the disclosure of Li individually, without considering the primary reference Wixom. Wixom has taught all limitations as claimed except for the use of a trivalent vanadium dopant source. Both Wixom and Li reference disclose a similar solid-state thermal reaction for producing a doped lithium phosphate material as an electrode material for a secondary lithium battery, and they both are in the same field of electrode material and lithium secondary battery. The combination and the rejections are thus not improper.
Other arguments are based on the deficiencies of the Li reference. Since the combination of Li with Wixom is proper and there are no deficiencies of the application of the Li reference, the arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727